               Case 19-01457-hb                           Doc 9      Filed 03/14/19 Entered 03/14/19 11:23:59                      Desc Main
                                                                      Document     Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Joshua Robert Vickery                                                                          Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$1,030.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-01457-hb                           Doc 9      Filed 03/14/19 Entered 03/14/19 11:23:59                        Desc Main
                                                                      Document     Page 2 of 8
 Debtor                Joshua Robert Vickery                                                      Case number

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

 Name of Creditor              Collateral                                               Estimated amount of        Interest rate on Monthly payment on
                                                                                        arrearage                  arrearage        arrearage
                                                                                                                   (if applicable)
 Sc State
 Housing Finan                 321 Jamestown Road Easley, SC
 (0378)                        29640.                                                           $24,900.00                 0.00%                          $415.00
                                                                                        Includes amounts                               (or more)
                                                                                        accrued through the
                                                                                        March 2019
                                                                                        Payment
 Sc State
 Housing Finan                 321 Jamestown Road Easley, SC
 (0379)                        29640.                                                             $1,721.67                0.00%                              $29.00




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-01457-hb                           Doc 9      Filed 03/14/19 Entered 03/14/19 11:23:59                        Desc Main
                                                                         Document     Page 3 of 8
    Debtor                Joshua Robert Vickery                                                          Case number

    Name of Creditor              Collateral                                                   Estimated amount of      Interest rate on Monthly payment on
                                                                                               arrearage                arrearage        arrearage
                                                                                                                        (if applicable)
                                                                                               Includes amounts                          (or more)
                                                                                               accrued through the
                                                                                               March 2019
                                                                                               Payment

Insert additional claims as needed.



   3.2          Request for valuation of security and modification of undersecured claims. Check one.

                             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                       The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                             secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                             Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                             motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                             value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                             amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                             below.

                                       The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                             under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                             allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                             Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                             paragraph.

                                       Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                             section 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                             reasonable time.

    Name of               Estimated             Collateral              Value of           Amount of          Estimated amount    Interest     Estimated monthly
    creditor              amount of                                     collateral         claims senior to   of secured claim    rate         payment to
                          creditor's                                                       creditor's claim                                    creditor (disbursed
                          total claim                                                                                                          by the trustee)

                                                Hosuehold
    Badcock                                     goods and
    Furniture             $2,682.76             furnishings.            $1,550.00                   $0.00            $1,390.55       6.00%                        $27.00
                                                                                                                                                  (or more)

   Insert additional claims as needed.

    3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

         Check one.
                             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                             The claims listed below are being paid in full without valuation or lien avoidance.

                             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                             the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                             U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                             reasonable time.

    Name of Creditor                    Collateral                                   Estimated amount of claim Interest rate        Estimated monthly payment
                                                                                                                                    to creditor


   District of South Carolina
   Effective December 1, 2017                                                          Chapter 13 Plan                                               Page 3
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-01457-hb                           Doc 9      Filed 03/14/19 Entered 03/14/19 11:23:59                         Desc Main
                                                                      Document     Page 4 of 8
 Debtor                Joshua Robert Vickery                                                       Case number

 Name of Creditor                    Collateral                             Estimated amount of claim Interest rate               Estimated monthly payment
                                                                                                                                  to creditor

 Carvana                             2016 Chevrolet Camaro.                               $18,835.13                6.00%                                   $365.00
                                                                                                                                  (or more)

                                                                                                                                  Disbursed by:
                                                                                                                                     Trustee
                                                                                                                                     Debtor
 Home Financial                      2003 Chevrolet Suburban.                                $964.13                6.00%                                       $19.00
                                                                                                                                  (or more)

                                                                                                                                  Disbursed by:
                                                                                                                                     Trustee
                                                                                                                                     Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

District of South Carolina
Effective December 1, 2017                                                     Chapter 13 Plan                                                     Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-01457-hb                           Doc 9      Filed 03/14/19 Entered 03/14/19 11:23:59                          Desc Main
                                                                      Document     Page 5 of 8
 Debtor                Joshua Robert Vickery                                                         Case number


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-01457-hb                           Doc 9      Filed 03/14/19 Entered 03/14/19 11:23:59                   Desc Main
                                                                      Document     Page 6 of 8
 Debtor                Joshua Robert Vickery                                                        Case number

              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 8.1(a) Reservation of Rights: Confirmation of this plan does not bar a party in interest from any actions discovered from the
 documentation, or lack thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future
 claims, rights or cause of action the debtor may have, regarding any issues not specifically addressed or determined by the
 plan, against any creditor or other party in interest including, but not limited to, violations of applicable consumer
 protections codes and actions under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Joshua Robert Vickery                                               X
       Joshua Robert Vickery                                                          Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 14, 2019                                          Executed on

 X     /s/ Christopher M Edwards                                               Date     March 14, 2019
       Christopher M Edwards 9193
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 19-01457-hb                       Doc 9           Filed 03/14/19 Entered 03/14/19 11:23:59       Desc Main
                                                                      Document     Page 7 of 8

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Joshua Robert Vickery                                                                   Case No.
                                                                                  Debtor(s)         Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on March 14, 2019, a copy of Chapter 13 Plan was served electronically or by regular United
States mail to all interested parties, the Trustee and all creditors listed below.

 NPRTO South-East LLC
 256 West Data Drive
 Draper, UT 84020
 Acceptance Now
 5501 Headquarters Dr
 Plano, TX 75024
 Ashley Funding Services, LLC
 c/o Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603
 Badcock Furniture
 5659 Calhoun Memorial Hwy
 Easley, SC 29640
 Carvana
 PO Box 29018
 Phoenix, AZ 85038
 Check N Go
 c/o CERASTES LLC
 PO BOX 3978
 Seattle, WA 98124
 DirecTV, LLC by American InfoSource LP a
 PO Box 5008
 Carol Stream, IL 60197
 First Premier Bank
 c/o Jefferson Capital Systems, LLC
 PO Box 772813
 Chicago, IL 60677
 GRIMSLEY LAW FIRM, LLC
 PO BOX 11682
 Columbia, SC 29211
 Home Financial
 100 Miracle Mile Drive
 Anderson, SC 29621
 Jefferson Capital Systems, LLC
 PO Box 772813
 Chicago, IL 60677
 LVNV FUNDING LLC
 C/O RESURGENT CAPITAL SVCS
 PO BOX 10587
 Greenville, SC 29603
 Mid America Bk/total C
 5109 S Broadband Ln
 Sioux Falls, SD 57108
 Nelnet Lns
 Lockbox 8682
 PO Box 16478
 Saint Paul, MN 55116
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
              Case 19-01457-hb                       Doc 9           Filed 03/14/19 Entered 03/14/19 11:23:59      Desc Main
                                                                      Document     Page 8 of 8

 Nelnet Lns
 Po Box 1649
 Denver, CO 80201
 Nelnet Lns
 Po Box 1649
 Denver, CO 80201
 Nelnet Lns
 Po Box 1649
 Denver, CO 80201
 Nelnet Lns
 Po Box 1649
 Denver, CO 80201
 Pickens County Clerk of Court
 PO Box 215
 Pickens, SC 29671
 Receivables Mgmt Corp
 1601 Shop Rd Ste D
 Columbia, SC 29201
 Sc State Housing Finan
 300 Outlet Pointe Blvd C
 Columbia, SC 29210
 Sc State Housing Finan
 300 Outlet Pointe Blvd C
 Columbia, SC 29210
 Sc Studntln
 8906 Two Notch Rd
 Columbia, SC 29223
 Sc Studntln
 8906 Two Notch Rd
 Columbia, SC 29223
 Sc Studntln
 8906 Two Notch Rd
 Columbia, SC 29223
 Sc Studntln
 8906 Two Notch Rd
 Columbia, SC 29223
 Sc Studntln
 8906 Two Notch Rd
 Columbia, SC 29223
 Sc Studntln
 8906 Two Notch Rd
 Columbia, SC 29223
 Springleaf Financial S
 1027 S Pendleton St Ste
 Easley, SC 29642
 Verizon by American InfoSource LP as age
 PO Box 248838
 Oklahoma City, OK 73124



                                                                              /s/ Christopher M Edwards
                                                                              Christopher M Edwards 9193
                                                                              Moss & Associates, Attorneys, P.A.
                                                                              109 Laurens Road
                                                                              Bldg 4, Suite A
                                                                              Greenville, SC 29607
                                                                              (864)272-3413Fax:(864)272-3416




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
